DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of U.S. Patent No. US 11,175,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-10 are contained within claims 1-6 and 8-10, as shown in the table below.  Claims 1 and 2 are included in the table below, while it is noted that claims 3-10 include identical limitations to claims 2-6 and 8-10 of US 11,175,552 and are thus omitted from the table.

Instant application
US 11,175,552
Claim 1: A display device comprising:
Claim 1: A display device comprising:
a first substrate;
a first substrate; 
a second substrate facing the first substrate;
a second substrate facing the first substrate; 
a display region in which a plurality of pixels are provided on the first substrate;
a display region in which a plurality of pixels are provided on the first substrate; 
a peripheral region positioned between an edge of the first substrate and the display region;
a peripheral region positioned between an edge of the first substrate and the display region; 
a plurality of scanning lines extending in a first direction;
a plurality of scanning lines extending in a first direction; 
a plurality of signal lines extending in a second direction; 10
a plurality of signal lines extending in a second direction; 
a plurality of terminals arranged in the first direction in the peripheral region of the first substrate;
a plurality of terminals arranged in the first direction in the peripheral region of the first substrate; 
 a plurality of connection lines that connect the terminals and the signal lines, the connection lines being disposed in a first region;
a plurality of connection lines that connect the terminals and the signal lines, the connection lines being disposed in a first region; 
a plurality of dummy electrodes disposed in a second region separated from the 15connection lines in planar view,
a plurality of dummy electrodes disposed in a second region separated from the connection lines in planar view, 
a plurality of signal output lines that couple the terminals and the connection lines, wherein the dummy electrodes are provided in the second region surrounded by the end of the first substrate and the signal output lines.
a plurality of signal output lines that couple the terminals and the connection lines, wherein the dummy electrodes are provided in the second region surrounded by the end of the first substrate and the signal output lines.
Claim 2: a plurality of spacers provided between the first substrate and the second substrate in a direction perpendicular to the first substrate, wherein the dummy electrodes are provided between the first substrate and the spacers in the  direction perpendicular to the first substrate.
Claim 1: a plurality of spacers provided between the first substrate and the second substrate in a direction perpendicular to the first substrate; the dummy electrodes being provided between the first substrate and the spacers in the direction perpendicular to the first substrate,



Allowable Subject Matter
Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance,
In regard to independent claims 11 and dependent claims 12-19, the closest prior art references, cited in parent application 16/821560, Miyazaki et al. (US 2002/0171800 A1), Droguet et al. (US 4,422,731), and Kim et al. (US 2008/0002087 A1), fail to disclose, either singly or in combination, all of the limitations of claim 11, including the combination of limitations, “a plurality of connection lines that connect the terminals and the signal lines, the 15connection lines being disposed in a first region; guard wiring provided in a third region between the connection lines and the edge of the first substrate and supplied with a reference potential; and a plurality of dummy electrodes disposed in a second region between the connection lines and the guard wiring in planar view, 20wherein the plurality of dummy electrodes has first dummy electrodes and second dummy electrodes, the first dummy electrodes and the second dummy electrodes are separated from the connection lines and the guard wiring in planar view, 31the first dummy electrodes are disposed between the second dummy electrodes and the guard wiring in planar view, and the second dummy are disposed between the connection lines and the first dummy electrodes in planar view.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871